                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL R. RATTAGAN,                              Case No. 19-cv-01988-EMC
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANT’S
                                   9             v.                                        MOTION TO DISMISS AND
                                                                                           DISMISSING CASE WITH
                                  10     UBER TECHNOLOGIES, INC.,                          PREJUDICE
                                  11                    Defendant.                         Docket No. 67
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                      I.      INTRODUCTION
                                  15          Michael Rattagan (“Plaintiff” or “Mr. Rattagan”) is a lawyer based in Argentina.
                                  16   Defendant is Uber Technologies, Inc. (“Uber Technologies” or “Defendant”). The operative
                                  17   complaint is Mr. Rattagan’s Third Amended Complaint, through which he asserts four causes of
                                  18   action—fraudulent concealment, negligence, breach of the implied covenant of good faith and fair
                                  19   dealing, aiding and abetting fraudulent concealment—stemming from allegations that Defendant
                                  20   Uber Technologies, Inc. retained him to provide legal support for the launch of new operations in
                                  21   Buenos Aires, proceeded without engaging his services, and subjected him to intense public
                                  22   backlash and ultimately criminal prosecution. Uber moves to dismiss the Third Amended
                                  23   Complaint with prejudice.
                                  24                                      II.      BACKGROUND
                                  25          Factual Background
                                  26          Plaintiff alleges as follows. Mr. Rattagan is “a prominent lawyer in Buenos Aires.” Third
                                  27   Amended Complaint (“TAC”) ¶ 1, Docket No. 64. In February 2013, Uber Technologies decided
                                  28   to expand its ride-hailing service into Buenos Aries and “used two of its [Dutch] subsidiaries to
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 2 of 17




                                   1   hire Rattagan to reserve the name, form and register a local Buenos Aires entity, and provide legal

                                   2   advice on the process.” Id. Uber Technologies “also directed the two entities to use Rattagan as

                                   3   their formal legal representative and his business address as their local domicile.” Id. ¶ 2.

                                   4          Mr. Rattagan alleges that the “Dutch entities were merely agents controlled by their

                                   5   principal, [Uber Technologies], with respect to all substantive decisions, communications and

                                   6   activities vis-à-vis Mr. Rattagan and the Rattagan firm.” Id. Moreover, Uber Technologies

                                   7   “exercised such complete dominion and control over the Dutch entities that but for their existence,

                                   8   [Uber Technologies] would have had to perform the identical ‘services’ provided by the Entities,”

                                   9   such that “even in 2013, [Uber Technologies] as principal effectively hired Rattagan. As a result

                                  10   of this agency/principal relationship, [Uber Technologies] is responsible for all of the actions of

                                  11   the Dutch entities.” Id.

                                  12          “2014 was a period of relative inactivity between the Dutch entities and Rattagan.
Northern District of California
 United States District Court




                                  13   Beginning in early 2015, however, the situation changed dramatically.” Id. ¶ 3. Mr. Rattagan

                                  14   alleges that Uber Technologies’ efforts to launch operations in Buenos Aires accelerated at that

                                  15   time, and that Uber Technologies itself—rather than the Dutch subsidiaries—“hired Rattagan to

                                  16   provide a slew of new legal services and advice regarding the formation of multiple Argentine

                                  17   entities that would enable UTI to provide Uber Ridesharing in Argentina.” Id. In support of that

                                  18   contention, Mr. Rattagan alleges that all of the directives about the scope of his work “came

                                  19   directly from [Uber Technologies’] legal department in San Francisco” and that all his work

                                  20   product was provided directly to that same department. Id. He contends that a direct attorney-

                                  21   client relationship was established between himself and Uber Technologies by February 2015. Id.

                                  22          Several months later, toward the end of 2015, Uber began to plan the specifics of its launch

                                  23   in Buenos Aires. Id. ¶ 4. However, it concealed that fact and its planning process (which

                                  24   involved hiring a different attorney and a public relations firm and holding meetings with

                                  25   government officials in Argentina) from Mr. Rattagan. Id. When Uber ridesharing officially

                                  26   launched in April 2016, Mr. Rattagan contends that it did so “without first removing Rattagan

                                  27   from harm’s way, . . . [and] knowing that it was doing so in blatant disregard of the local

                                  28   government’s warnings that it would be unlawful.” Id. ¶¶ 5, 6. The company launched without
                                                                                         2
                                          Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 3 of 17




                                   1   “any prior notice or forewarning to Rattagan” and with “absolute certainty” that the launch “would

                                   2   be met with [and] immediate and adverse reaction.” Id. ¶ 6.

                                   3              Mr. Rattagan alleges:

                                   4                     The response to UTI’s Uber Ridesharing launch was swift and
                                                         predictable: thousands of local taxi drivers stormed both the local
                                   5                     government transportation offices and Rattagan’s law offices in
                                                         protest. Within a couple of days, law enforcement authorities
                                   6                     targeted the only public faces of Uber in Argentina: Rattagan and his
                                                         colleagues who he had introduced to UTI to be interim managers of
                                   7                     the then “in formation” local entity (after formation, UTI was to
                                                         substitute permanent managers in their place). Buenos Aries police
                                   8                     raided their offices and homes, they were vilified in the media and
                                                         subjected to scorn and ridicule in social and professional gatherings.
                                   9                     In 2017, after the authorities completed their investigation of UTI’s
                                                         launch, they summoned Mr. Rattagan to the local prosecutor where
                                  10                     he was fingerprinted, had his mug shots taken and was charged with
                                                         various crimes, including aggravated tax evasion.
                                  11

                                  12   Id. ¶ 7. Although Uber Technologies had been paying Mr. Rattagan’s criminal defense fees
Northern District of California
 United States District Court




                                  13   related to his prosecution for aggravated tax evasion, it ceased doing so when he filed this lawsuit.

                                  14   Id. ¶ 8.

                                  15              Procedural Background

                                  16              In his original complaint, Mr. Rattagan named three Uber entities as defendants: the U.S.-

                                  17   based Uber Technologies, Inc. as well as Uber International, BV (“UIBV”) and Uber International

                                  18   Holdings, BV (“UIHBV”), companies formed under the laws of the Netherlands with their

                                  19   principal place of business in Amsterdam. Docket No. 1 ¶ 5. (UIBV and UIHBV are hereinafter

                                  20   collectively referred to as the “Uber International Entities” or the “international Uber entities.”)

                                  21   He alleged that “[Uber Technologies] controls UIBV and UIHBV, and [Uber Technologies]

                                  22   directed and authorized all of UIBV’s and UIHBV’s operational decisions . . . from Uber

                                  23   [Technologies’] San Francisco headquarters.” Id. The complaint explained that Mr. Rattagan was

                                  24   hired as the “legal representative of certain Uber subsidiaries in [Argentina],” id. ¶ 1, apparently

                                  25   referring to the Uber International Entities which became foreign shareholders (“Shareholders”) of

                                  26   the Argentinian Subsidiary, Docket No. 1 ¶¶ 14–15. However, the remainder of the allegations in

                                  27   that complaint were directed simply at “Uber” generally, without differentiation between the three

                                  28   entities.
                                                                                           3
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 4 of 17




                                   1          Shortly after Mr. Rattagan initiated this suit, the three Uber entities notified his counsel of

                                   2   their belief that that the complaint contained a “fatal jurisdictional defect,” namely that “[d]iversity

                                   3   jurisdiction does not encompass a foreign plaintiff, such as Mr. Rattagan, suing foreign

                                   4   defendants,” such as the Uber International Entities. Sanctions Mot. at 2; see Docket No. 27-1 ¶ 8.

                                   5          Mr. Rattagan thereafter filed a First Amended Complaint (“FAC”), removing the Uber

                                   6   International Entities as defendants and redefining “Uber” to mean only Uber Technologies. FAC

                                   7   at 1. Otherwise, the FAC was largely unchanged from the original complaint with one exception –

                                   8   Mr. Rattagan had removed the part of the original complaint that explained “Uber International,

                                   9   BV (‘UIBV’) is a company formed under the laws of the Netherlands with its principal place of

                                  10   business in Amsterdam. Uber International Holdings, BV (‘UIHBV’) is a company formed under

                                  11   the laws of the Netherlands with its principal place of business in Amsterdam. On information

                                  12   and belief, UTI controls UIBV and UIHBV, and UTI directed and authorized all of UIBV’s and
Northern District of California
 United States District Court




                                  13   UIHBV’s operational decisions relevant hereto from Uber’s San Francisco headquarters.” Docket

                                  14   No. 1, ¶ 5; Docket No. 15, ¶ 5. The import of the amendment was that all of the allegations

                                  15   previously directed at the three Uber entities collectively were now asserted solely against Uber

                                  16   Technologies.

                                  17          Uber Technologies attacked Rattagan’s FAC in two ways. First, it moved for sanctions

                                  18   against Rattagan, contending that his claims were based on a factual premise—that there was an

                                  19   attorney-client and contractual relationship between Rattagan and Uber Technologies—that was

                                  20   false, because it was Uber’s international subsidiaries that retained and contracted with Rattagan.

                                  21   See Docket No. 27. Second, Uber Technologies moved to dismiss the FAC under Rule 12(b)(6),

                                  22   arguing that even taking Rattagan’s allegations as true, they failed to state a claim. See Docket

                                  23   No. 23. The Court did not reach the merits of Uber’s Motion to Dismiss the FAC because it

                                  24   agreed that “Rattagan presented the Court with a complaint that was inaccurate and misleading.”

                                  25   See Docket No. 36 at 8. Rather than advancing a legal theory pursuant to which Uber

                                  26   Technologies “was somehow legally responsible based on its indirect control over Uber

                                  27   International Entities with whom Mr. Rattagan contracted (whether via an alter ego or other

                                  28   theory),” the Court found that “Mr. Rattagan deleted that allegation and worded the FAC so as to
                                                                                          4
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 5 of 17




                                   1   imply a direct relationship with Uber Technologies.” Id. The Court granted Uber Technologies’

                                   2   Motion for Sanctions after concluding that the company had met its burden to show that the

                                   3   complaint was “factually baseless from an objective perspective.” Id. Mr. Rattagan was permitted

                                   4   leave to amend. Id. at 10.

                                   5           Mr. Rattagan then filed a Second Amended Complaint on September 18, 2019. See

                                   6   Docket No. 38. But just one day prior to Uber Technologies’ deadline to file a motion to dismiss,

                                   7   Mr. Rattagan’s counsel filed a motion to withdraw as attorney. See Docket No. 46. The Court

                                   8   extended Uber Technologies’ deadline to respond to the Second Amended Complaint, and, after

                                   9   replacement counsel was identified, the Court granted Mr. Rattagan’s attorney’s motion to

                                  10   withdraw in January 2020. See Docket Nos. 48, 51. In February, Mr. Rattagan’s new counsel

                                  11   sought leave to file a Third Amended Complaint. See Docket No. 54. Uber Technologies

                                  12   opposed, but the Court—relying on the Ninth Circuit’s guidance that Rule 15 should be applied
Northern District of California
 United States District Court




                                  13   with “extreme liberality”—granted Mr. Rattagan’s motion for leave to file a Third Amended

                                  14   Complaint. See Docket No. 63. On June 19, 2020, Uber Technologies filed a Motion to Dismiss

                                  15   the Third Amended Complaint. See Docket No. 67 (“MTD”). Briefing completed on July 30,

                                  16   2020, and a hearing took place by Zoom on August 13, 2020. See Docket Nos. 67, 71.

                                  17                                         III.      DISCUSSION

                                  18           Legal Standard

                                  19           Under Rule 12(b)(6), a party may move to dismiss a complaint that fails to state a claim

                                  20   upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). In considering such a motion, a

                                  21   court must accept all allegations of material fact as true and construe them in the light most

                                  22   favorable to the nonmoving party, although “conclusory allegations of law and unwarranted

                                  23   inferences are insufficient to avoid a Fed. R. Civ. P. 12(b)(6) dismissal.” Cousins v. Lockyer, 568

                                  24   F.3d 1063, 1067 (9th Cir. 2009). While “a complaint need not contain detailed factual

                                  25   allegations,” “it must plead ‘enough facts to state a claim to relief that is plausible on its face.’”

                                  26   Id. at 1067–68. “A claim has facial plausibility when the plaintiff pleads factual content that

                                  27   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  28   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Bell Atl. Corp. v. Twombly, 550
                                                                                           5
                                           Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 6 of 17




                                   1   U.S. 544, 556 (2007). “The plausibility standard is not akin to a ‘probability requirement,’ but it

                                   2   asks for more than sheer possibility that a defendant acted unlawfully.” Iqbal, 556 U.S. at 678.

                                   3           Discussion

                                   4           Uber challenges the four counts asserted in Mr. Rattagan’s Third Amended Complaint on

                                   5   several grounds. Because the Court concludes that two grounds (the statute of limitations and the

                                   6   economic loss doctrine) dispose of all of Mr. Rattagan’s claims, it does not address the alternative

                                   7   grounds for dismissal advanced by Uber Technologies.

                                   8           1.      Counts Two and Three Are Time-Barred

                                   9           Uber contends that Mr. Rattagan’s claim for negligence (Count Two) and breach of the

                                  10   implied covenant of good faith and fair dealing (Count Three) are time-barred. See MTD at 9.

                                  11   Claims for negligence are subject to a two-year statute of limitations. See Cal. Civ. Proc. Code §

                                  12   335.1. Where a breach of the implied covenant of good faith and fair dealing is based on an oral
Northern District of California
 United States District Court




                                  13   or implied contract, as is Mr. Rattagan’s alleged contract with Uber Technologies,1 it is also

                                  14   subject to a two-year limitations period. See Cal. Civ. P. Code § 335.1; see also Leon v. Wells

                                  15   Fargo Bank, N.A., No. 17-CV-03371-BLF, 2018 WL 3474182, at *3 (N.D. Cal. July 19, 2018).

                                  16   “The statute of limitations usually commences when a cause of action ‘accrues,’ and it is generally

                                  17   said that ‘an action accrues on the date of injury.’ Alternatively, it is often stated that the statute

                                  18   commences ‘upon the occurrence of the last element essential to the cause of action.’” Vaca v.

                                  19   Wachovia Mortg. Corp., 198 Cal. App. 4th 737, 743 (2011) (quoting Bernson v. Browning–Ferris

                                  20   Industries, 7 Cal. 4th 926, 931 (1994)).

                                  21           The parties here agree that the statute of limitations began to run when Rattagan suffered

                                  22   injury from Uber’s alleged actions. They disagree, however, as to when the operative injury

                                  23   occurred. In Uber Technologies’ telling, Rattagan’s claims accrued “on April 15, 2016, the date

                                  24   on which Rattagan alleges that Uber’s purported misconduct first injured him,” i.e., when

                                  25   Argentine authorities raided his offices. MTD at 10 (citing TAC ¶¶ 68–69). This would mean that

                                  26   the claims expired on April 15, 2018 (prior to the filing of this lawsuit on April 12, 2019). Mr.

                                  27

                                  28
                                       1
                                        Mr. Rattagan’s TAC states that there was “never a formal written engagement agreement” for the
                                       services that he allegedly provided to Uber Technologies. TAC ¶ 37.
                                                                                       6
                                           Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 7 of 17




                                   1   Rattagan, on the other hand, asserts that the operative injury did not occur until November 2017,

                                   2   when he was arrested for aggravated tax evasion. Opp. at 14.

                                   3          Under California law, “the limitations period starts to run when the plaintiff suffers actual

                                   4   and appreciable harm, however uncertain in amount.” Crowley v. Peterson, 206 F. Supp. 2d 1038,

                                   5   1042 (C.D. Cal. 2002) (citing Davies v. Krasna, 14 Cal. 3d 502, 514 (1975)). Specifically, “[i]t is

                                   6   uncertainty as to the fact of damage, rather than to its amount, which negates the existence of a

                                   7   cause of action.” Id. (citing Walker v. Pac. Indem. Co., 6 Cal. Rptr. 924, 926 (Cal. Ct. App.

                                   8   1960)) (emphasis added). “The California courts have not expressly defined the phrase ‘actual

                                   9   and appreciable harm.’” Id. However, even cases relied upon by Mr. Rattagan have concluded

                                  10   that “[r]ead in context . . . Davies’s ‘actual and appreciable harm’ test should be seen as simply a

                                  11   restatement of the traditional rule that a cause of action for negligence is complete and the statute

                                  12   begins to run when the plaintiff suffers any compensable injury.” Id. at 1044 (emphasis added);
Northern District of California
 United States District Court




                                  13   see also id. at 1045 (“Most of the California decisions since Davies have interpreted ‘actual and

                                  14   appreciable harm’ as synonymous with ‘actionable’ or ‘compensable’ harm.”).2 Under Davies, the

                                  15   statute of limitations runs when “events have developed to a point where plaintiff is entitled to a

                                  16   legal remedy, not merely a symbolic judgment such as an award of nominal damages.” Davies, 14

                                  17

                                  18   2
                                         Crowley identifies DeRose v. Carswell, 196 Cal. App. 3d 1011 (1987) as one of the “few cases
                                  19   since Davies [to] have suggested that the actual and appreciable harm test requires something
                                       more than a showing of any compensable harm.” Crowley, 206 F. Supp. 2d at 1045. However, it
                                  20   found DeRose’s analysis of Davies “not persuasive” and declined to follow its conclusion. Id. at
                                       1046. In reaching that conclusion, the Crowley court first noted that “the entire discussion of
                                  21   Davies [by the DeRose court] was dicta” because although the DeRose court discussed whether an
                                       injury had to be “significant enough to justify a lawsuit” in order to run the statute of limitations,
                                  22   the DeRose court concluded that the plaintiff’s injury was sufficiently significant; thus, its
                                       discussion of whether such significance was necessary was dicta. Crowley, 206 F. Supp. 2d at
                                  23   1046. Second, the Crowley court noted that “the DeRose Court provided no authority to support
                                       its view that ‘nominal’ could not reasonably be interpreted as meaning one dollar,” but instead
                                  24   means “too insignificant to justify a lawsuit.” Id. at 1046, 1047.

                                  25   Crowley also notes that only two other case have followed DeRose’s interpretation of Davies. Id.
                                       at 1046 n.7 (citing Miller v. Lakeside Village Condo. Ass’n Inc., 1 Cal. App. 4th 1611 (1991);
                                  26   Sanderson v. Int’l Flavors & Fragrances, Inc., 1996 WL 529274 (C.D. Cal. July 11, 1996)).
                                       However, neither case “analyzed whether DeRose’s interpretation of Davies was correct or
                                  27   analyzed the Davies holding in light of the cases the California Supreme Court relied on [in
                                       rendering the Davies decision]”; thus, the Crowley court concluded that the two cases “do not
                                  28   provide any independent support for the DeRose Court's interpretation of Davies’s holding or the
                                       term ‘nominal damages.’” Id.
                                                                                         7
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 8 of 17




                                   1   Cal. 3d at 513. As Crowley explained, “any compensable injury will, by definition, give rise to

                                   2   damages that are more than nominal.” Crowley, 206 F. Supp. 2d at 1045.

                                   3          Here, Mr. Rattagan disclaims any harm prior to November 2017, when he was arrested for

                                   4   aggravated tax evasion. Opp. at 14. However, his Third Amended Complaint tells a different

                                   5   story. For example:

                                   6              •   In the immediate aftermath of the Uber launch on April 12, 2016, “taxi drivers

                                   7                  surrounded the office building and protesters blocked its exits, preventing

                                   8                  employees and clients from entering or exiting for hours. Additionally, local media

                                   9                  outlets were filled with angry interviews and negative coverage concerning ‘Uber’

                                  10                  and all those associated with it, including Rattagan and his firm.” TAC ¶ 66.

                                  11              •   Several days after the launch, “police raided Rattagan’s offices armed with an

                                  12                  ‘acta’ (a search warrant) and issued an order to shut down ‘Uber.’ According to the
Northern District of California
 United States District Court




                                  13                  warrant, the raid was the result of a charge that Rattagan, as the legal representative

                                  14                  of ‘Uber,’ was using public space for commercial gain, without a permit.

                                  15                  Television cameras filmed the police raid. The prime-time news programs

                                  16                  displayed the Rattagan firm logo and reported that his offices were the location of

                                  17                  Uber’s illegal activities, which included tax evasion.” Id. ¶ 69.

                                  18              •   That same day, Mr. Rattagan asked to be replaced as legal representative of the

                                  19                  international Uber entities, and when Uber’s Head Counsel for Latin America

                                  20                  Operations failed to act immediately, Mr. Rattagan resigned. However, his TAC

                                  21                  notes that, at that point, “the damage was done.” Id. ¶ 68 (emphasis added).

                                  22              •   After the launch, “[t]axi drivers, labor unions, and politicians had a local public

                                  23                  face to direct their ire and Rattagan was it. He was smeared in the local media for

                                  24                  his alleged role in UTI’s launch of Uber Ridesharing.” Id. ¶ 81.

                                  25              •   On May 26, 2016, Mr. Rattagan spoke with General Counsel and Corporate

                                  26                  Secretary for Uber Technologies and asked her “to promptly designate someone he

                                  27                  could coordinate with to hand over his ‘Uber’-related files in an orderly manner

                                  28                  and to instruct her team to immediately refrain from mentioning or invoking
                                                                                         8
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 9 of 17




                                   1                  Rattagan’s name and from using his offices as legal domicile in any future

                                   2                  communications with the Argentine government (national, provincial or city levels)

                                   3                  or with any third parties without Rattagan’s prior written consent.” Id. ¶ 73. He

                                   4                  alleges that, at that time, Uber Technologies’ General Counsel acknowledged that

                                   5                  Uber Technologies “was responsible to Rattagan for the harm caused by the

                                   6                  unlawful launch.” Id. (emphasis added).

                                   7   In attempting to explain why he did not experience “actual or appreciable harm” until his arrest in

                                   8   November 2017, Mr. Rattagan asserts that the arrest prohibited him from traveling abroad and also

                                   9   damaged his professional reputation. Opp. at 15. While the 2017 arrest may have exacerbated his

                                  10   harm, the Complaint clearly alleges damage to Mr. Rattagan’s professional reputation as early as

                                  11   April 2016 in the immediate aftermath of Uber’s launch; as noted above, the local media ran

                                  12   negative coverage of Rattan and his firm, TAC ¶ 66, and prime-time news programs showed
Northern District of California
 United States District Court




                                  13   footage of the police raid on Rattagan’s firm and “reported that his offices were the location of

                                  14   Uber’s illegal activities, which included tax evasion,” id. ¶ 69. As the TAC alleges, by then “the

                                  15   damage was done.” Id. at ¶ 68. Thus, even if Mr. Rattagan ultimately experienced additional

                                  16   reputational harm after being arrested in November 2017, the very harm he claims to have suffered

                                  17   as a result of that arrest clearly began in April 2016. He allegedly suffered “compensable injury”

                                  18   – “actual and appreciable harm.” Thus, the statute of limitations on Counts Two and Three began

                                  19   to run in April 2016.

                                  20          Mr. Rattagan attempts to avoid that conclusion by further asserting that his claims accrued

                                  21   in 2017 due to “continuing-wrong accrual principles.” Opposition to Motion to Dismiss TAC

                                  22   (“MTD Opp.”) at 14, Docket No. 70. “There are two main branches” of continuing-wrong

                                  23   principles: “the continuing violation doctrine and the theory of continuous accrual.” Aryeh v.

                                  24   Canon Bus. Sols., Inc., 55 Cal. 4th 1185, 1197 (2013). The former “aggregates a series of wrongs

                                  25   or injuries for purposes of the statute of limitations, treating the limitations period as accruing for

                                  26   all of them upon commission or sufferance of the last of them.” Id. at 1192. It is animated by the

                                  27   concern that “[s]ome injuries are the product of a series of small harms, any one of which may not

                                  28   be actionable on its own.” Id. at 1197. Under the latter, “a series of wrongs or injuries may be
                                                                                          9
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 10 of 17




                                   1   viewed as each triggering its own limitations period, such that a suit for relief may be partially

                                   2   time-barred as to older events but timely as to those within the applicable limitations period.” Id.

                                   3   at 1192.

                                   4          What is critical is that both the continuing violation and continuous accrual doctrines are

                                   5   triggered by ongoing acts by the defendant. See Richards v. CH2M Hill, Inc., 26 Cal. 4th 798, 812

                                   6   (2001) (“[T]he continuing violation doctrine comes into play when [a plaintiff] raises a claim

                                   7   based on conduct that occurred in part outside the limitations period.”); Aryeh, 55 Cal. 4th at 1199

                                   8   (“[Continuous accrual applies whenever there is a continuing or recurring obligation: When an

                                   9   obligation or liability arises on a recurring basis, a cause of action accrues each time a wrongful

                                  10   act occurs, triggering a new limitations period.”) (citation and internal quotation marks omitted).

                                  11   It is not enough that the plaintiff merely suffers ongoing injury. As California courts have

                                  12   explained, “if continuing injury from a completed act generally extended the limitations
Northern District of California
 United States District Court




                                  13   periods, those periods would lack meaning. Parties could file suit at any time, as long as their

                                  14   injuries persisted. This is not the law.” Vaca, 198 Cal. App. 4th at 745.

                                  15          The alleged misconduct by Uber Technologies did not extend into the two-year limitations

                                  16   period, which reached back to April 12, 2017. For example, Mr. Rattagan complains that Uber

                                  17   kept him as Uber’s representative in Argentina for more than two months after the launch even

                                  18   though he requested immediate replacement. TAC ¶¶ 68, 71. But even if his causes of action

                                  19   accrued two months after the launch, that would place the trigger date at mid-June of 2016 (and

                                  20   generate a filing deadline of June 2018, well before the date in 2019 when Mr. Rattagan filed this

                                  21   lawsuit). Similarly, Mr. Rattagan recounts an occasion when Uber delivered a letter to City

                                  22   officials that showed Mr. Rattagan’s law firm office address and name, falsely implying his

                                  23   ongoing association with Uber. Id. ¶¶ 71–72. But that incident, too, occurred within the two

                                  24   months after Uber’s launch.

                                  25          Mr. Rattagan also argues that Uber Technologies “continuously breached the duties owed

                                  26   to Rattagan after the launch, and these breaches culminated in Rattagan’s arrest for aggravated tax

                                  27   evasion in November 2017.” MTD Opp. at 16. Specifically, in April 2017, Mr. Rattagan was

                                  28   charged with “the unauthorized use of public space with a commercial aim.” TAC ¶ 77. Then in
                                                                                         10
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 11 of 17




                                   1   November 2017, he was charged with aggravated tax evasion. Id. ¶ 78. He alleges the tax evasion

                                   2   charge arose from the fact that Uber had failed to pay appropriate sales tax prior to the launch, and

                                   3   it was deemed aggravated “due to the uninterrupted and increasing volume of Uber Ridesharing’s

                                   4   sales in the year after the launch.” Id. ¶¶ 77–79. Under this theory, Uber’s continued

                                   5   noncompliance with the law (up through November 2017, when Rattagan was charged with

                                   6   aggravated tax evasion) was an ongoing act that triggers continuing-wrong accrual principles.

                                   7          However, Mr. Rattagan was replaced as Uber’s legal representative approximately two

                                   8   months after Uber’s launch in Buenos Aires in 2016, TAC ¶ 68, and his TAC does not explain

                                   9   how he would be held criminally responsible for Uber’s continued non-compliance in the year

                                  10   after he was replaced as the company’s legal representative. Instead, the TAC alleges only: “The

                                  11   alleged tax evasion charges were aggravated due to the uninterrupted and increasing volume of

                                  12   Uber Ridesharing’s sales in the year after the launch.” Id. ¶ 79. Because Mr. Rattagan’s role as
Northern District of California
 United States District Court




                                  13   Uber’s legal representative terminated in mid-2016, Uber’s continuing noncompliance in the time

                                  14   between Mr. Rattagan’s removal as the company’s legal representative and his arrest for

                                  15   aggravated tax evasion is not the kind of continuing conduct to which the continuous accrual

                                  16   doctrine applies. Mr. Rattagan cites no persuasive case law involving similar facts.

                                  17          To the extent that Mr. Rattagan contends that Uber’s wrongful act was not just mere

                                  18   noncompliance, but instead the company’s failure to “inform authorities that Rattagan was

                                  19   unaware of and uninvolved in the launch,” Mr. Rattagan has pointed to no case law indicating that

                                  20   the company actually owed Mr. Rattagan an affirmative duty to publicize the fact that he was no

                                  21   longer the company’s representative. For one thing, Mr. Rattagan alleges that he was replaced as

                                  22   the company’s legal representative in Argentina within two months of the launch. Id. ¶ 68. His

                                  23   replacement was a matter of public record. Id. ¶¶ 68, 75. As of two months after the launch,

                                  24   official records would have indicated that he was no longer the legal representative of Uber in

                                  25   Argentina.

                                  26          Finally, the continuing violation doctrine does not apply for an independent reason. That

                                  27   doctrine applies where there is “a series of small harms, any one of which may not be actionable

                                  28   on its own.” Aryeh, 55 Cal. 4th at 1197 (2013). It does not apply where the defendant engaged in
                                                                                        11
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 12 of 17




                                   1   discrete wrongful acts which caused injury to the plaintiff sufficient to give rise to a legal claim.

                                   2   Although allegations of “a pattern of reasonably frequent and similar acts may . . . justify treating

                                   3   the acts as an indivisible course of conduct actionable in its entirety, notwithstanding that the

                                   4   conduct occurred partially outside and partially inside the limitations period,” that is not the case

                                   5   where a plaintiff alleges “a series of discrete, independently actionable alleged wrongs.” Id. at

                                   6   1198.

                                   7           Accordingly, the Court GRANTS the motion to dismiss Mr. Rattagan’s negligence claim

                                   8   (Count Two) and breach of the implied covenant of good faith and fair dealing claim (Count

                                   9   Three) on statute of limitations grounds.

                                  10           2.      Counts One and Four Are Barred by the Economic Loss Doctrine

                                  11           Defendant also contends that Mr. Rattagan’s claims for fraudulent concealment (Count

                                  12   One), negligence (Count Two) and aiding and abetting fraudulent concealment (Count Four) are
Northern District of California
 United States District Court




                                  13   barred by the economic loss doctrine. See MTD at 11. As Count Two has already been dismissed

                                  14   on statute of limitations grounds, it is not discussed further in this section.

                                  15           Summarized briefly, the economic loss rule limits a party to a contract “to recover[ing] in

                                  16   contract for purely economic loss due to disappointed expectations,” rather than in tort, “unless he

                                  17   can demonstrate harm above and beyond a broken contractual promise.” Robinson Helicopter Co.

                                  18   v. Dana Corp., 34 Cal. 4th 979, 988 (2004). The rule “serves to prevent every breach of a contract

                                  19   from giving rise to tort liability” and “prevents the law of contract and the law of tort from

                                  20   dissolving one into the other.” JMP Sec. LLP v. Altair Nanotechnologies Inc., 880 F. Supp. 2d

                                  21   1029, 1042–43 (N.D. Cal. 2012) (quoting Robinson, 34 Cal. 4th at 988). In short, generally one

                                  22   cannot recover tort damages for breach of contract. Here, Uber Technologies argues that Mr.

                                  23   Rattagan “alleges only economic loss—e.g., reputational harm, lost revenues—not physical injury

                                  24   or injury to property. Such economic losses are recoverable, if at all, in contract. Consequently,

                                  25   his tort claims must be dismissed.” MTD at 12 (citing TAC ¶¶ 65–66, 69, 80–81, 87, 91, 96, 102).

                                  26   Mr. Rattagan offers three arguments in response.

                                  27           First, Mr. Rattagan argues that the economic loss doctrine should not apply because it

                                  28   “normally applies in products liability and construction defect cases where physical injury is even
                                                                                          12
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 13 of 17




                                   1   possible.” MTD Opp. at 17 (quoting Rowland v. JPMorgan Chase Bank, N.A., WL 992005, at

                                   2   *10 (N.D. Cal. Mar. 12, 2014)). Because he “was not a purchaser nor is this . . . a products

                                   3   liability or construction defect case,” he contends that the doctrine does not bar his claims. Id.

                                   4   However, the economic loss rule has been applied outside of the products liability and

                                   5   construction defect contexts. MTD Reply at 5 (collecting cases); see also Sorensen v. New

                                   6   Koosharem Corp., No. CV1501088RGKPJWX, 2015 WL 12826460, at *3 (C.D. Cal. June 29,

                                   7   2015) (applying the economic loss doctrine to bar fraud claims in the context of claims related to

                                   8   an executive employment contract). There is no per se rule limiting the economic loss doctrine to

                                   9   products liability or construction defect cases.

                                  10          Second, Mr. Rattagan alleges that “[t]he economic loss rule does not apply for the

                                  11   additional reason that Rattagan alleges fraud in the inducement.” MTD Opp. at 18. However, Mr.

                                  12   Rattagan’s TAC actually alleges “fraudulent concealment,” which involves non-disclosure after
Northern District of California
 United States District Court




                                  13   the contractual relationship arose; it does not allege fraud in inducing Mr. Rattagan into the

                                  14   contract. Although there is some conflict in this area of the law, the weight of authority counsels

                                  15   in favor of applying the economic loss doctrine to fraudulent concealment, but not to fraudulent

                                  16   inducement. Sloan v. Gen. Motors LLC, No. 16-CV-07244-EMC, 2020 WL 1955643, at *24

                                  17   (N.D. Cal. Apr. 23, 2020); compare United Guar. Mortg. Indem. Co. v. Countrywide Fin. Corp.,

                                  18   660 F. Supp. 2d 1163, 1188 (C.D. Cal. 2009)) (“The economic loss rule poses no barrier to a

                                  19   properly pled fraudulent inducement claim: ‘[I]t has long been the rule that where a contract is

                                  20   secured by fraudulent representations, the injured party may elect to affirm the contract and sue for

                                  21   fraud.’”); with Traba v. Ford Motor Co., No. 218CV00808SVWGJS, 2018 WL 6038302, at *4

                                  22   (C.D. Cal. June 27, 2018) (holding that economic loss doctrine applies to and bars plaintiffs’

                                  23   allegations of fraudulent concealment).

                                  24          Moreover, to get around the economic loss doctrine, the fraud must be based on an

                                  25   affirmative misrepresentation. In Robinson Helicopter Co. v. Dana Corp., 102 P.3d 268 (2004),

                                  26   the key California case on this subject, the California Supreme Court explained: “The economic

                                  27   loss rule requires a purchaser to recover in contract for purely economic loss due to disappointed

                                  28   expectations, unless he can demonstrate harm above and beyond a broken contractual promise.”
                                                                                          13
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 14 of 17




                                   1   34 Cal. 4th at 988 (internal citations and quotation marks omitted). It concluded that “the

                                   2   economic loss rule does not bar . . . fraud and intentional misrepresentation claims . . . [that] were

                                   3   independent of [defendant’s] breach of contract.” Id. at 991. However, the Robinson court based

                                   4   that determination on the defendant’s “affirmative intentional misrepresentations of fact”: “Our

                                   5   holding today is narrow in scope and limited to a defendant’s affirmative misrepresentations on

                                   6   which a plaintiff relies and which expose a plaintiff to liability for personal damages independent

                                   7   of the plaintiff's economic loss.” Id. at 993 (emphasis added). Numerous courts have since relied

                                   8   on Robinson in holding that affirmative representations are required for exceptions to the

                                   9   economic loss rule to apply. See, e.g., Stewart v. Electrolux Home Prod., Inc., 304 F. Supp. 3d

                                  10   894, 902 (E.D. Cal. 2018); Zagarian v. BMW of N. Am., LLC, No. CV 18-4857-RSWL-PLA, 2019

                                  11   WL 6111731, at *3 (C.D. Cal. Oct. 23, 2019); Traba, 2018 WL 6038302, at *4.

                                  12          Here, Mr. Rattagan’s fraudulent concealment allegations do not contain assertions that
Northern District of California
 United States District Court




                                  13   Uber Technologies or the international Uber entities made any affirmative misrepresentations.

                                  14   See, e.g., TAC ¶ 84 (“UTI directly and as principal of the Dutch Entities knowingly and

                                  15   intentionally failed to disclose, concealed and/or suppressed material facts from Rattagan . . . .”);

                                  16   id. ¶ 98 (similar allegations against the international Uber entities); id. ¶ 86 (“Rattagan is informed

                                  17   and believes and thereon alleges that UTI directly and as principal of the Dutch Entities

                                  18   intentionally concealed these facts from Rattagan because it knew that its actions would be

                                  19   deemed unlawful under Argentine law and did not want Rattagan taking any steps that might

                                  20   interfere with or delay the launch of Uber Ridesharing in Buenos Aires.”); id. ¶ 101 (“UTI aided

                                  21   and abetted the Dutch Entities’ fraudulent nondisclosure as set forth herein. UTI knew that the

                                  22   Dutch Entities’ conduct constituted a breach of their duty of disclosure to Rattagan and UTI

                                  23   provided substantial assistance and/or encouragement to the Dutch Entities to engage in the

                                  24   fraudulent conduct described herein. Rattagan is informed and believes and thereon alleges that

                                  25   UTI expressly or impliedly directed the Dutch Entities to conceal these facts from Rattagan

                                  26   because it knew that its actions would be deemed unlawful under Argentine law and did not want

                                  27   Rattagan taking any steps that might interfere with or delay the launch of Uber Ridesharing in

                                  28   Buenos Aires.”). Accordingly, Mr. Rattagan’s fraudulent concealment allegations would not
                                                                                         14
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 15 of 17




                                   1   operate to bar the application of the economic loss doctrine against his first and fourth claims.

                                   2          Finally, Mr. Rattagan asserts that “the crux of [his] claims is based on [Uber

                                   3   Technologies’] tortious conduct (and that of the Foreign Shareholders), not on their failure to pay

                                   4   him for services rendered (i.e., the failure to make good on contractual promises). In fact,

                                   5   Rattagan does not even allege breach of contract.” MTD Opp. at 18. In other words, he argues

                                   6   that he is not “attempt[ing] to recast a breach of contract claim as tort claims based on an alleged

                                   7   failure to make good on contractual promises” and therefor that the economic loss doctrine should

                                   8   not apply. Id. But here, too, Mr. Rattagan’s complaint tells a different story.

                                   9          In alleging his fraudulent concealment claim (Count I), Mr. Rattagan asserts that Uber

                                  10   Technologies “owed Rattagan a duty to disclose all facts known to [Uber Technologies] that were

                                  11   material to both Rattagan’s legal representation and his role as legal representative of the Foreign

                                  12   Entities,” and that this duty was “[b]ased on the direct attorney-client relationship between [Uber
Northern District of California
 United States District Court




                                  13   Technologies] and Rattagan.” TAC ¶ 83; see also id. ¶ 94 (“UTI and Rattagan were in express

                                  14   and/or implied contractual relationships arising from UTI and Rattagan’s direct attorney-client

                                  15   relationship starting in 2015.”). Likewise, in alleging his aiding and abetting fraudulent

                                  16   concealment claim (Count 4), Mr. Rattagan states: “Because of the Dutch Entitie[s’] confidential,

                                  17   attorney-client relationship with Rattagan, the Dutch Entities owed a duty to Rattagan to disclose

                                  18   these material facts.” Id. ¶ 99. The attorney-client relationship is undoubtedly a contractual one.

                                  19   See, e.g., Sky Valley Ltd. P’ship v. ATX Sky Valley, Ltd., 150 F.R.D. 648, 651 (N.D. Cal. 1993)

                                  20   (“[T]he attorney-client relationship can be formed . . . only by contract, express or implied.”); Fox

                                  21   v. Pollack, 181 Cal. App. 3d 954, 959 (1986) (“Except for those situations where an attorney is

                                  22   appointed by the court, the attorney-client relationship is created by some form of contract,

                                  23   express or implied, formal or informal.”).

                                  24          The California Supreme Court has recognized that “a party’s contractual obligation may

                                  25   create a legal duty and that a breach of that duty may support a tort action.” Robinson, 34 Cal. 4th

                                  26   at 989. However, “conduct amounting to a breach of contract becomes tortious only when it also

                                  27   violates a duty independent of the contract arising from principles of tort law.” Erlich v. Menezes,

                                  28   21 Cal. 4th 543, 551 (1999). As noted above, as to Uber Technologies, Mr. Rattagan specifically
                                                                                        15
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 16 of 17




                                   1   alleges:

                                   2                  Based on the direct attorney-client relationship between UTI and
                                                      Rattagan starting in 2015, UTI’s principal/agent relationship in 2013
                                   3                  and Rattagan’s role as legal representative of the Foreign
                                                      Shareholders at the request and for the benefit of UTI directly and as
                                   4                  principal, UTI both directly and as principal owed Rattagan a duty
                                                      to disclose all facts known to UTI that were material to both
                                   5                  Rattagan’s legal representation and his role as legal representative of
                                                      the Foreign Entities.
                                   6

                                   7   TAC ¶ 83. Here, the duty of disclosure allegedly owed by Uber in its capacity as Mr. Rattagan’s

                                   8   client is rooted in the contractual relationship. Mr. Rattagan alleges that Uber Technologies

                                   9   breached its “duty to disclose all facts known to [Uber Technologies] that were material to both

                                  10   Rattagan’s legal representation and his role as legal representative,” and that this duty was “based

                                  11   on” the “direct attorney-client relationship between” Uber Technologies and Mr. Rattagan. Id.

                                  12   Likewise, as to the international Uber entities, Mr. Rattagan alleges that they breached their “duty
Northern District of California
 United States District Court




                                  13   of disclosure to Rattagan,” TAC ¶ 101, and that this duty existed “[b]ecause of the Dutch

                                  14   Entitie[s’] confidential, attorney-client relationship with Rattagan.” Id. ¶ 99. These allegations

                                  15   are squarely inconsistent with his now-raised assertion that Uber Technologies breached a duty

                                  16   that was “independent of the contract.” See Erlich, 21 Cal. 4th at 551.

                                  17          In his briefing and at the hearing, Mr. Rattagan presented the following hypothetical in

                                  18   support of his position:

                                  19                  A lawyer is handed a box by his client to deliver to the client’s
                                                      business partner. The client conceals from his lawyer that illegal
                                  20                  contraband is in the box. The lawyer is arrested and charged with
                                                      possession. Under UTI’s view of the law, the lawyer has no
                                  21                  recourse against the client.
                                  22   Opp. at 11 n.10. However, as the distinction in Erlich makes clear, such an action clearly

                                  23   “violates a duty independent of the contract arising from principles of tort law.” Erlich, 21 Cal.

                                  24   4th at 551. That conclusion is underscored by the fact that any person who hands any other person

                                  25   a box containing illegal contraband puts the unknowing recipient in harm’s way. No contract

                                  26   between the parties is needed for that to be true; it does not matter whether the recipient is a

                                  27   lawyer or the neighbor next door. The hypothetical proves nothing.

                                  28          Accordingly, the economic loss doctrine bars Counts One and Four.
                                                                                         16
                                         Case 3:19-cv-01988-EMC Document 76 Filed 08/19/20 Page 17 of 17




                                   1                                       IV.      CONCLUSION

                                   2           In light of the foregoing analysis, the Court DISMISSES the Third Amended Complaint.

                                   3   The dismissal is with prejudice because Mr. Rattagan has demonstrated, through multiple

                                   4   iterations of his allegations, many of which exemplify shifting and often inconsistent and

                                   5   contradictory allegations and theories, that his claims suffer from deficiencies that cannot be cured

                                   6   by further amendment.

                                   7           This order disposes of Docket No. 67. The Clerk is directed to enter judgment and close

                                   8   this case.

                                   9           IT IS SO ORDERED.

                                  10

                                  11   Dated: August 19, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        17
